Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 23, 2012 (People v Walker, 95 AD3d 1240 [2012]), affirming a judgment of the County Court, Westchester County, rendered April 27, 2010.
*762Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Chambers, Roman and Sgroi, JJ., concur.